CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Independent Registered Public Accounting Firm” and "Financial Statements and Experts" in the Prospectus/Proxy Statement and to the use of our report dated October 25, 2010 with respect to Dreyfus Strategic Value Fund which is incorporated by reference in this Registration Statement on Form N-14 of Dreyfus Strategic Value Fund. /s/ ERNST & YOUNG LLP New York, New York April 19, 2011
